DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,2,10 and 12 are objected to because of the following informalities:  In claim 1 lines 9-10 and claim 10 lines 8-9, “coaxial the axial direction” should be “coaxial with the axial direction”. In claim 1 line 19 and claim 2 line 2“surface(s)” should be “surface or surfaces”.  Appropriate correction is required. In claim 12 line 2, “and” should be deleted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12,19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 line 12 and claim 10 line 11, there is no antecedent basis for the term “the first member”. It appears this is meant to reference “the first part”. In claims 2,12 and 25 there is no antecedent basis for the term “the support surface”. It appears this is meant to reference “the supporting surface”. See MPEP § 2173.05(d). Regarding claim 8, the phrase "e.g." renders the claim indefinite because it is unclear 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Bruin(US20160235200).
[claim 12] De Bruin teaches an apparatus for adjusting the height of a cabinet, appliance or structure above a supporting surface(ABS) comprising, a height adjustable leg(5,12) that has a longitudinal axis and that comprises a foot part(10) comprising a driven member(13) able to be rotated relative to the supporting surface about the longitudinal axis, and a tool(50) comprising a handle(52) and a driving member(51) to rotate relative the handle about a rotational axis of the driving member that extends in use parallel to the longitudinal axis and a torque input for applying torque to the driving member that includes a first gear(worm or bevel gear, see embodiment described in para[0272]) drivingly coupled to the driving member, and wherein the driving member and the driven member are gears that can releasably mesh together at a plurality of radial locations relative to the longitudinal axis of the leg. 

[claim 20] wherein the first gear is a worm gear(para[0272]) driven by a drive shaft(65) extending along the handle. 
[claim 21] wherein the tool comprises at least one extension arm(53) the at least one extension arm and the driving member can releasably register the tool in the longitudinal axis direction relative to the foot part to releasably hold the driving member in engagement with the driven member to allow the driving member to drive the driven member to rotate the foot part about the longitudinal axis for height adjustment of the leg without needing to rotate the handle about the longitudinal axis. 
[claim 22] wherein the driven member rotates about a threaded shaft(such as the embodiment seen in figures 26a-26e). 
[claim 23] wherein the threaded shaft is rotationally fixed relative the supported object(see para[0042]). 
[claim 24] wherein the foot part comprises one or more axial direction registration surfaces(15) that are adapted to receive a portion of the tool to allow the tool to axially bear against, to aid the driven member and driving member to be operatively engaged. 
[claim 25] wherein the driving member is held at a constant angle relative to one or more selected from, the supporting surface, and the driven member. 

Allowable Subject Matter
Claims 1-10 would be allowable if amended to overcome the above claim objections and 112 rejections. 

Conclusion
US20200383475, US20190331287, US10006582, EP3138445, US10278500, US10765209, US6070840.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632